UNITED STATES DISTRICT coURT F I I_ E D
FoR THE DISTRICT oF C0LUMBIA
FEB 1 ll 2011

Clerk, U.S. District & Bankruptcy
Gourts for the District of Co|umbia

UNITED STATES OF AMERICA,

v. Criminal N0. 11-008 (ESH)
JOHANNA FOLAKE FAPOHUNDA,

Defendant.

€SSS&/\J€€S€

ORDER

In a hearing before Magistrate Judge Robinson on January 26, 2011, defendant Johanna
Folake Fapohunda entered a plea of guilty. On that date, the magistrate judge issued a Report
and Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDERED.

g/(.Lw 5 /7/(,4/6/(_\\

ELLEN SEGAL HUVELLE
United States District Judge

Date: February lO, 2011